                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


HARRY H. KROUSKOUPF, III,

        Plaintiff,                            :    Case No. 2:19-cv-3045

       -vs-                                        Judge Sarah D. Morrison
                                                   Magistrate Judge Chelsey M. Vascura

MUSKINGUM COUNTY JAIL, et al.,
                                              :
       Defendants.


                                             ORDER

       This matter is before the Court upon consideration of a Report and Recommendation

(R&R) issued by the Magistrate Judge on September 12, 2019. (ECF No. 7). After performing an

initial screen of remaining Plaintiff 1 Harry Krouskoupf’s claims pursuant to 28 U.S.C. §§

1915(e)(2) and 1915A, the Magistrate Judge recommended that the action be dismissed for

failure to state a claim upon which relief may be granted. The time for filing objections has

passed, and no objections have been filed. For the reasons set forth in the R&R, the Court hereby

ADOPTS the R&R (ECF No. 7) and DISMISSES the Complaint (ECF No. 5). The Clerk is

DIRECTED to TERMINATE this case from the docket records of the United States District

Court for the Southern District of Ohio, Eastern Division.

       IT IS SO ORDERED.

                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE



       1
           Plaintiff Terry Bocook was dismissed from this action on September 12, 2019. (ECF No.
8).
